Exhibit 10.1

 

LOGO [g49902graphic.jpg]

 

TRIAD HOSPITALS, INC.

 

Plan Document

 

Effective January 1, 2005



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Purpose         1

ARTICLE 1

   Definitions    1

ARTICLE 2

   Selection/Enrollment/Eligibility    7

2.1

   Eligibility    7

2.2

   Enrollment Requirements    7

2.3

   Commencement of Participation    7

2.4

   Termination of Participation and/or Deferrals    7

ARTICLE 3

   Deferral Commitments/Company Contributions/Crediting/Taxes    8

3.1

   Minimum Deferral    8

3.2

   Maximum Deferral    8

3.3

   Election to Defer/Change in Election    9

3.4

   Withholding of Annual Deferral Amounts    10

3.5

   Annual Company Discretionary Amount    10

3.6

   Annual Company Matching Amount    11

3.7

   Investment of Trust Assets    11

3.8

   Vesting    11

3.9

   Crediting/Debiting of Account Balances    12

3.10

   FICA and Other Taxes    14

3.11

   Distributions    15

ARTICLE 4

   Short-Term Payout/Unforeseeable Financial Emergencies    15

4.1

   Short-Term Payout    15

4.2

   Initial Distribution Event Takes Precedence    16

4.3

   Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies    16

ARTICLE 5

   Retirement Benefit    16

5.1

   Retirement Benefit    16

5.2

   Payment of Retirement Benefit    16

 

i



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

ARTICLE 6

   Survivor Benefit    18

6.1

   Pre-Retirement Survivor Benefit    18

6.2

   Payment of Pre-Retirement Survivor Benefit    18

6.3

   Death Prior to Completion of Retirement Benefit or Termination Benefit    18

ARTICLE 7

   Termination Benefit    18

7.1

   Termination Benefit    18

7.2

   Payment of Termination Benefit    19

ARTICLE 8

   Disability Waiver and Benefit    19

8.1

   Disability Waiver    19

8.2

   Continued Eligibility/Disability Benefit    19

ARTICLE 9

   Beneficiary Designation    20

9.1

   Beneficiary    20

9.2

   Beneficiary Designation/Change    20

9.3

   Acknowledgment    20

9.4

   No Beneficiary Designation    20

9.5

   Doubt as to Beneficiary    20

9.6

   Discharge of Obligations    21

ARTICLE 10

   Leave of Absence    21

10.1

   Paid Leave of Absence    21

10.2

   Unpaid Leave of Absence    21

ARTICLE 11

   Termination/Amendment/Modification    22

11.1

   Termination    22

11.2

   Amendment    22

11.3

   Effect of Payment    22

11.4

   Amendment to Ensure Proper Characterization of the Plan    22

11.5

   Changes in Law Affecting Taxability    23

11.6

   Prohibited Acceleration/Distribution Timing    24

ARTICLE 12

   Administration    24

12.1

   Committee Duties    24

 

ii



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

12.2

   Agents    24

12.3

   Binding Effect of Decisions    25

12.4

   Indemnity of Committees    25

12.5

   Company Information    25

ARTICLE 13

   Other Benefits and Agreements    25

13.1

   Coordination with Other Benefits    25

ARTICLE 14

   Claims Procedures    25

14.1

   Scope of Claims Procedures    25

14.2

   Initial Claim    26

14.3

   Review Procedures    27

14.4

   Calculation of Time Periods    29

14.5

   Legal Action    29

ARTICLE 15

   Trust    30

15.1

   Establishment of the Trust    30

15.2

   Interrelationship of the Plan and the Trust    30

15.3

   Distributions from the Trust    30

ARTICLE 16

   Miscellaneous    30

16.1

   Status of Plan    30

16.2

   Unsecured General Creditor    30

16.3

   Company’s Liability    31

16.4

   Nonassignability    31

16.5

   Not a Contract of Employment    31

16.6

   Furnishing Information    31

16.7

   Terms    31

16.8

   Captions    32

16.9

   Governing Law    32

16.10

   Notice    32

16.11

   Successors    32

16.12

   Spouse’s Interest    32

16.13

   Validity    32

16.14

   Incompetent    32

16.15

   Court Order    33

16.16

   Insurance    33

16.17

   Aggregation of Employers    33

 

iii



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

 

TRIAD HOSPITALS, INC.

 

DEFERRED COMPENSATION PLAN

 

Effective January 1, 2005

 

Purpose

 

The purpose of this Triad Hospitals, Inc. Deferred Compensation Plan is to
provide specified benefits to a select group of management or highly compensated
employees of Triad Hospitals, Inc. and those of its affiliates that adopt this
Plan. This Plan shall be unfunded for tax purposes and for purposes of Title I
of the Employee Retirement Income Security Act of 1974, as amended. This Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, as added by the American Jobs Creation Act of 2004 and
the Treasury regulations or any other authoritative guidance issued thereunder.

 

ARTICLE 1

Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of (i) the Deferral Account balance,
(ii) the Company Matching Account Balance, and (iii) the Company Discretionary
Account balance. The Account Balance, and each other specified account balance,
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

 

1.2 “Annual Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding Incentive Payments, commissions, overtime, fringe benefits,
stock options, relocation expenses, non-monetary awards, fees, automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income). Annual Base
Salary shall be calculated without regard to any reductions for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or

 

1



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

non-qualified plans of the Company (and therefore shall be calculated to include
amounts not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3) or 402(h) pursuant to plans established by the Company).

 

1.3 “Annual Company Discretionary Amount” shall mean, for the Plan Year of
reference, the amount determined in accordance with Section 3.5.

 

1.4 “Annual Company Matching Amount” shall mean for the Plan Year of reference,
the amount determined in accordance with Section 3.6.

 

1.5 “Annual Deferral Amount” shall mean that portion of a Participant’s Annual
Base Salary and Incentive Payments that a Participant elects to have, and is,
deferred in accordance with Article 3, for the Plan Year of reference. In the
event of a Participant’s Retirement, Disability (if deferrals cease in
accordance with Section 8.1), death or a Termination of Employment prior to the
end of a Plan Year, such year’s Annual Deferral Amount shall be the actual
amount withheld prior to such event.

 

1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.7 “Beneficiary Designation Form” shall mean the form established from time to
time by the Plan Committee that a Participant completes, signs and returns to
the Plan Committee to designate one or more Beneficiaries.

 

1.8 “Board” shall mean the board of directors of the Sponsor.

 

1.9 “Change in Control” shall mean a change in control of the Sponsor, within
the meaning of Section 409A.

 

1.10 “Claimant” shall have the meaning set forth in Section 14.2.

 

1.11 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

1.12 “Company” shall mean the Sponsor and any affiliate of the Sponsor that is
selected by the Plan Committee to participate under this Plan, and any successor
to all or substantially all of the Company’s assets or business.

 

2



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

1.13 “Company Discretionary Account” shall mean (i) the sum of the Participant’s
Annual Company Discretionary Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Discretionary Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Company Discretionary Account.

 

1.14 “Company Matching Account” shall mean (i) the sum of all of a Participant’s
Annual Company Matching Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Matching Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Company Matching Account.

 

1.15 “Compensation Committee” shall mean the Compensation Committee of the
Board.

 

1.16 “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Plan Committee determines in good faith that there is a reasonable
likelihood that any compensation paid to a Participant for a taxable year of the
Company would not be deductible by the Company solely by reason of the
limitation under Code Section 162(m), then to the extent deemed necessary by the
Plan Committee to ensure that the entire amount of any distribution to the
Participant pursuant to this Plan is deductible, the Plan Committee may defer
all or any portion of a distribution under this Plan. Any amounts deferred
pursuant to this limitation shall continue to be credited or debited with
additional amounts in accordance with Section 3.9 below, even if such amount is
being paid out in installments. The amounts so deferred and amounts credited or
debited thereon shall be distributed to the Participant or his or her
Beneficiary (in the event of the Participant’s death) at the earliest possible
date, as determined by the Plan Committee in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Company during which the distribution is made will not be limited by
Code Section 162(m). Notwithstanding anything to the contrary in this Plan, the
Deduction Limitation shall not apply to any distributions made after a Change in
Control.

 

3



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

1.17 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

1.18 “Disability” shall mean, except as may otherwise be required by Section
409A, a period of disability during which a Participant (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months; or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Employees of the Company.

 

1.19 “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.20 “Effective Date” shall mean the effective date of this Plan, which is
January 1, 2005.

 

1.21 “Election Form” shall mean the form or forms established from time to time
by the Plan Committee that a Participant completes, signs and returns to the
Plan Committee to make an election under the Plan.

 

1.22 “Employee” shall mean an individual who the Company treats as an “employee”
for Federal income tax withholding purposes.

 

1.23 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

1.24 “401(k) Plan” shall mean the Triad Hospitals, Inc. Retirement Savings Plan.

 

1.25 “Incentive Payments” shall mean any compensation paid to a Participant
under any incentive plans or bonus arrangements of the Company (including, but
not limited to, any compensation arrangement based on productivity) relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year.

 

4



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

1.26 “Participant” shall mean any Employee who is selected by the Plan Committee
to participate in the Plan, provided such individual (i) elects to participate
in the Plan, (ii) signs a Plan Agreement, an Election Form(s) and a Beneficiary
Designation Form, (iii) has his or her signed Plan Agreement, Election Form(s)
and Beneficiary Designation Form accepted by the Plan Committee, (iv) commences
participation in the Plan, and (v) does not have his or her Plan Agreement
terminated. A spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan or have an Account Balance under the Plan under any
circumstance.

 

1.27 “Performance-Based Compensation” shall mean that portion of a Participant’s
Incentive Payments which is based on the performance by the Participant of
services for the Company over a period of at least twelve (12) months and which
qualifies as “performance-based compensation” under Section 409A.

 

1.28 “Plan” shall mean this Deferred Compensation Plan, as evidenced by this
instrument and by each Plan Agreement, as they may be further amended from time
to time.

 

1.29 “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between the Company and a
Participant. Each Plan Agreement executed by a Participant and the Company shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Company shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Company and the
Participant.

 

1.30 “Plan Committee” shall mean the committee described in Section 12.1 or its
designee.

 

1.31 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year during which this
Plan is in effect.

 

1.32 “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

5



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

1.33 “Retirement”, “Retire(s)” or “Retired” shall mean Separation from Service
with the Company for any reason other than a leave of absence, Termination of
Employment, death or Disability on or after the later of attainment of (i) age
sixty-five (65) or (ii) age fifty-five (55) with ten (10) Years of Service.

 

1.34 “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.35 “Section 409A” shall mean Code Section 409A and the Treasury regulations or
other authoritative guidance issued thereunder.

 

1.36 “Separation from Service” shall mean separation from service within the
meaning of Section 409A.

 

1.37 “Short-Term Payout” shall mean the payout set forth in Section 4.1.

 

1.38 “Specified Employee” shall mean, with respect to a corporation any stock of
which is publicly traded on an established securities market or otherwise, a key
employee, as currently defined in Code Section 416(i) (without regard to
paragraph (5) thereof) to mean, as of the Effective Date, an employee of the
Company who, at any time during the Plan Year, is (1) an officer of the Company
having an annual compensation greater than one hundred thirty-five thousand
dollars ($135,000) for 2005 (indexed for inflation in future years); (ii) a
five-percent (5%) owner of the Company; or (iii) a one-percent (1%) owner of the
Company having an annual compensation from the Company of more than one hundred
fifty thousand dollars ($150,000).

 

1.39 “Sponsor” shall mean Triad Hospitals, Inc., and any successor to all or
substantially all of the Sponsor’s assets or business.

 

1.40 “Termination Benefit” shall mean the benefit set forth in Article 7.

 

1.41 “Termination of Employment” shall mean Separation from Service with the
Company, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence.

 

1.42 “Trust” shall mean the trust established pursuant to this Plan, as amended
from time to time. The assets of the Trust shall be the property of the Company.

 

1.43 “Unforeseeable Financial Emergency” shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) an
illness or accident

 

6



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

of the Participant, the Participant’s spouse or a dependent of the Participant,
(ii) a loss of the Participant’s property due to casualty, or (iii) such other
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Plan Committee.

 

1.44 “Yearly Installment Method” shall be a yearly installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business on the date of reference (or, if the date
of reference is not a business day, on the immediately following business day),
and shall be paid as soon as practicable thereafter as permitted under Section
409A. The date of reference with respect to the first (1st) yearly installment
payment shall be as provided in Section 5.2 or Section 8.2, as applicable, and
the date of reference with respect to each subsequent yearly installment payment
shall be the one-year anniversary of the immediately preceding yearly
installment payment. The yearly installment shall be calculated by multiplying
this balance by a fraction, the numerator of which is one (1), and the
denominator of which is the remaining number of yearly payments due the
Participant. By way of example, if the Participant elects a ten (10) year Yearly
Installment Method, the first payment shall be one-tenth (1/10) of the Account
Balance, calculated as described in this definition. The following year, the
payment shall be one-ninth (1/9) of the Account Balance, calculated as described
in this definition.

 

1.45 “Years of Service” shall mean years of service as defined in the 401(k)
Plan.

 

ARTICLE 2

Selection/Enrollment/Eligibility

 

2.1 Eligibility. Participation in the Plan shall be limited to Employees who the
Plan Committee designates, in its sole discretion, for participation, provided
that Employees may not participate in the Plan unless they are members of a
select group of management or highly compensated employees of the Company, as
membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA (which determination shall be made by the Plan
Committee in its sole discretion).

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Plan Committee a Plan
Agreement, an Election Form(s) and a Beneficiary Designation Form, all within

 

7



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

thirty (30) days after he or she is notified or becomes eligible to participate
in the Plan. In addition, the Plan Committee shall establish from time to time
such other enrollment requirements as it determines in its sole discretion are
necessary.

 

2.3 Commencement of Participation. Provided a selected Employee has met all
enrollment requirements set forth in this Plan and required by the Plan
Committee, including returning all required documents to the Plan Committee
within the specified time period, that Employee shall commence participation in
the Plan on the first day of the month following the month in which the Employee
completes all enrollment requirements. If an Employee fails to meet all such
requirements within the period required, in accordance with Section 2.2, that
Employee shall not be eligible to participate in the Plan until the first day of
the following Plan Year, again subject to timely delivery to and acceptance by
the Plan Committee of the required documents.

 

2.4 Termination of Participation and/or Deferrals. If the Plan Committee
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees of the Company, the
Plan Committee shall have the right, in its sole discretion and subject to
Section 409A, to (i) terminate any deferral election the Participant has made
for the remainder of the Plan Year in which the Participant’s membership status
changes, (ii) prevent the Participant from making future deferral elections
and/or (iii) immediately distribute the Participant’s then vested Account
Balance as a Termination Benefit and terminate the Participant’s participation
in the Plan.

 

ARTICLE 3

Deferral Commitments/Company Contributions/Crediting/Taxes

 

3.1 Minimum Deferral.

 

  (a) Annual Base Salary and Incentive Payments. For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferred Amount, Annual
Base Salary and/or Incentive Payments, if any, in the minimum amount of two
thousand dollars ($2,000) (one thousand six hundred sixty seven dollars ($1,667)
with respect to the Plan’s initial, 2005 Plan Year) in the aggregate.

 

Notwithstanding the foregoing, the Plan Committee may, in its sole discretion,
establish for any Plan Year a different minimum amount

 

8



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

(including establishing different minimum amounts for Annual Base Salary and
Incentive Payments). If an election is made for less than the stated minimum
amount(s), or if no election is made, the amount deferred shall be zero (0).

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum deferral
shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is twelve (12).

 

3.2 Maximum Deferral.

 

  (a) Annual Base Salary and Incentive Payments. For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, Annual
Base Salary and/or Incentive Payments, if any, up to the following maximum
percentages for each deferral elected:

 

Deferral

--------------------------------------------------------------------------------

   Maximum Amount


--------------------------------------------------------------------------------

 

Annual Base Salary

   75 %

Incentive Payments

   100 %

 

  (b) Committee’s Discretion. Notwithstanding the foregoing, (i) the Plan
Committee may, in its sole discretion, establish for any Plan Year maximum
percentages which differ from those set forth above, and (ii) if a Participant
first becomes a Participant after the first day of a Plan Year, the maximum
Annual Deferral Amount with respect to Annual Base Salary or Incentive Payments
shall be limited to the percentage of such compensation not yet earned by the
Participant as of the date the Participant submits a Plan Agreement and Election
Form(s) to the Plan Committee for acceptance.

 

3.3 Election to Defer/Change in Election.

 

  (a) Timing of Election. Except as provided below, a Participant shall annually
make an Annual Base Salary and/or Incentive Payments deferral election with
respect to a coming twelve (12) month Plan Year, provided that a deferral
election that a Participant makes with respect to the Plan’s initial, 2005 Plan
Year shall be effective for the period commencing March 1, 2005 and ending
December 31, 2005.

 

9



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

Such election must be made during such period as shall be established by the
Plan Committee which ends no later than the last day of the Plan Year preceding
the Plan Year in which the services giving rise to the Annual Base Salary and/or
Incentive Payments to be deferred are to be performed.

 

Notwithstanding the preceding, in the case of the first Plan Year in which an
Employee becomes eligible to become a Participant, if and to the extent
permitted by the Plan Committee, the Employee may make an election no later than
thirty (30) days after the date he or she becomes eligible to become a
Participant to defer Annual Base Salary and/or Incentive Payments for services
to be performed after the election. Also, notwithstanding the preceding, if and
to the extent permitted by the Plan Committee, a Participant may make an
election to defer that portion (if any) of his or her Incentive Payments which
qualifies as Performance-Based Compensation no later than six (6) months prior
to the last day of the period over which the services giving rise to the
Performance-Based Compensation are performed.

 

Notwithstanding the preceding, the Plan Committee shall, in its discretion, be
permitted to offer special contingent elections to Participants to defer
Incentive Payments payable in 2005 in respect of services performed during the
2004 calendar year (“2004 Contingent Incentive Payment Deferral Elections”)
and/or Incentive Payments payable in 2006 in respect of services performed
during the 2005 calendar year (“2005 Contingent Incentive Payment Deferral
Elections”). Any Incentive Payment which is the subject of a 2004 Contingent
Incentive Payment Deferral Election shall be paid to the Participant rather than
being deferred under the Plan if, under Section 409A, an earlier election was
required in order to properly defer tax with respect to such Incentive Payment.
Any 2005 Contingent Incentive Payment Deferral Election may be revoked or
modified by the Participant at any time prior to July 1, 2005 if the Incentive
Payments to which the election relates qualify as Performance-Based Compensation
for the performance period ending December 31, 2005; provided, however, that no
such revocation or modification will be effective or available if and to the
extent Section 409A provides that such revocation or modification, or the
availability thereof, prevents the proper deferral of tax with respect to such
Incentive Payments.

 

10



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

  (b) Manner of Election. For any Plan Year (or portion thereof), a deferral
election for that Plan Year (or portion thereof), and such other elections as
the Plan Committee deems necessary or desirable under the Plan, shall be made by
timely delivering to the Plan Committee, in accordance with its rules and
procedures, by the deadline(s) set forth above, an Election Form, along with
such other elections as the Plan Committee deems necessary or desirable under
the Plan. For these elections to be valid, the Election Form(s) must be
completed and signed by the Participant, timely delivered to the Plan Committee
(in accordance with Section 2.2 above) and accepted by the Plan Committee. If no
such Election Form(s) is timely delivered for a Plan Year (or portion thereof),
the Annual Deferral Amount shall be zero (0) for that Plan Year (or portion
thereof).

 

  (c) Change in Election. A Participant may not elect to change his or her
deferral election that is in effect for a Plan Year, except if and to the extent
permitted by the Plan Committee and made in accordance with the provisions of
Section 409A specifically relating to the change and/or revocation of deferral
elections.

 

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Annual Base
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Annual Base Salary payroll in the percentage elected by the
Participant, as adjusted from time to time for increases and decreases in Annual
Base Salary. The Incentive Payments portion of the Annual Deferral Amount shall
be withheld at the time the Incentive Payments are or otherwise would be paid to
the Participant, whether or not this occurs during the Plan Year itself.

 

3.5 Annual Company Discretionary Amount. For each Plan Year, the Plan Committee,
acting on behalf of the Company and in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Discretionary Account under this Plan, which amount shall be for that
Participant the Annual Company Discretionary Amount for that Plan Year. The
amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero (0), even though one or more other Participants
receive an Annual Company Discretionary Amount for that Plan Year. Unless
otherwise specified by the Plan Committee, the Annual Company Discretionary
Amount, if any, shall be credited as of the last day of the Plan Year. Unless
otherwise specified by the Plan Committee, if a Participant to whom an Annual
Company Discretionary Amount

 

11



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

is credited is not employed by the Company as of the last day of a Plan Year
other than by reason of his or her death or Disability, the Annual Company
Discretionary Amount for that Plan Year shall be zero (0).

 

3.6 Annual Company Matching Amount. Except as provided below, a Participant’s
Annual Company Matching Amount for the Plan Year of reference shall be equal to
fifty percent (50%) of the Participant’s Annual Deferral Amount which is not in
excess of three percent (3%) of the Participant’s Annual Base Salary and
Incentive Payments for that Plan Year. Each Participant’s Annual Company
Matching Amount shall be credited to his or her Company Matching Account
annually, at such time(s) as shall be determined by the Plan Committee.

 

Notwithstanding the preceding, solely corporate officers and Hospital CEOs shall
be eligible for this Annual Company Matching Amount.

 

3.7 Investment of Trust Assets. The trustee of the Trust shall be authorized,
upon written instructions received from the Plan Committee or investment manager
appointed by the Plan Committee, to invest and reinvest the assets of the Trust
in accordance with the applicable Trust agreement, including the reinvestment of
the proceeds in one or more investment vehicles designated by the Plan
Committee.

 

3.8 Vesting.

 

  (a) A Participant shall at all times be one hundred percent (100%) vested in
his or her Deferral Account.

 

  (b) A Participant shall have the same vested percentage in his or her Company
Matching Account as he or she has in his or her accumulated Employer Retirement
Contributions under the 401(k) Plan, or if there are no accumulated Employer
Retirement Contributions for him or her under the 401(k) Plan, in his or her
accumulated Salary Deferral Matching Contributions made by the Sponsor for him
or her under the 401(k) Plan.

 

  (c) Subject to Section 409A, a Participant shall become vested in his or her
Company Discretionary Account pursuant to a vesting schedule, if any, approved
and documented by the Plan Committee at the time the Annual Company
Discretionary Amount is credited to the Participant’s Company Discretionary
Account.

 

12



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

  (d) Notwithstanding anything to the contrary contained in this Section 3.8,
but subject to Section 409A, upon a Participant’s Retirement, Disability or
death, or in the event of a Change in Control, the Participant’s Company
Matching Account and Company Discretionary Account shall immediately become one
hundred percent (100%) vested (if it is not already vested in accordance with a
vesting schedule).

 

3.9 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the Plan
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Sub-Accounts. Three separate sub-accounts shall be established and
maintained with respect to each Participant’s Account Balance (together, the
“Sub-Accounts”), one attributable to the portion of the Participant’s Account
Balance which represents Annual Base Salary deferrals, another attributable to
the portion of the Participant’s Account Balance which represents Incentive
Payment deferrals, and another attributable to the portion of the Participant’s
Account Balance which represents Annual Company Matching Amounts and Annual
Company Discretionary Amounts (if and as applicable).

 

  (b) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3 above, shall elect,
on the Election Form(s), one or more Measurement Fund(s) (as described in
Section 3.9(d) below) to be used to determine the additional amounts to be
credited or debited to each of his or her Sub-Accounts for the first business
day of the Plan Year, continuing thereafter unless changed in accordance with
the next sentence. Commencing with the first business day of the Plan Year, and
continuing thereafter for the remainder of the Plan Year (unless the Participant
ceases during the Plan Year to participate in the Plan), the Participant may
(but is not required to) elect daily, by submitting an Election Form(s) to the
Plan Committee that is accepted by the Plan Committee (which submission may take
the form of an electronic transmission, if required or permitted by the Plan
Committee), to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited or debited to each of his or her
Sub-Accounts, or to change the portion of each of his or her Sub-Accounts
allocated to each previously or newly elected Measurement Fund(s). If an

 

13



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

election is made in accordance with the previous sentence, it shall apply to the
next business day and continue thereafter for the remainder of the Plan Year
(unless the Participant ceases during the Plan Year to participate in the Plan),
unless changed in accordance with the previous sentence.

 

  (c) Proportionate Allocation. In making any election described in Section
3.9(b) above, the Participant shall specify on the Election Form(s), in whole
percentage points, the percentage of each of his or her Sub-Account(s) to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Account Balance).

 

  (d) Measurement Funds. The Participant may elect one or more of the
Measurement Funds set forth on Schedule A (the “Measurement Funds”) for the
purpose of crediting or debiting additional amounts to his or her Account
Balance. The Plan Committee may, in its sole discretion, discontinue, substitute
or add a Measurement Fund(s). Each such action will take effect as of the first
business day that follows by thirty (30) days the day on which the Plan
Committee gives Participants advance written (which shall include e-mail) notice
of such change. If the Plan Committee receives an initial or revised Measurement
Fund(s) election which it deems to be incomplete, unclear or improper, the
Participant’s Measurement

       Fund(s) election then in effect shall remain in effect (or, in the case
of a deficiency in an initial Measurement Fund(s) election, the Participant
shall be deemed to have filed no deemed investment direction). If the Plan
Committee possesses (or is deemed to possess as provided in the previous
sentence) at any time directions as to Measurement Fund(s) of less than all of
the Participant’s Account Balance, the Participant shall be deemed to have
directed that the undesignated portion of the Account Balance be deemed to be
invested in a money market, fixed income or similar Measurement Fund made
available under the Plan as determined by the Plan Committee in its discretion.
Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to indemnify and hold harmless the Plan Committee and the
Company, and their agents and representatives, from any losses or damages of any
kind relating to (i) the Measurement Funds made available hereunder and (ii) any
discrepancy between the credits and debits to the Participant’s Account Balance
based on the performance of the Measurement Funds and what the credits and
debits otherwise might be in the case of an actual investment in the Measurement
Funds.

 

14



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

  (e) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Plan Committee, in
its sole discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant, or as otherwise determined by the Plan Committee in its sole
discretion, as though (i) a Participant’s Account Balance were invested in the
Measurement Fund(s) selected by the Participant, in the percentages elected by
the Participant as of such date, at the closing price on such date; (ii) the
portion of the Annual Deferral Amount that was actually deferred was invested in
the Measurement Fund(s) selected by the Participant, in the percentages elected
by the Participant, no later than the close of business on the third (3rd)
business day after the day on which such amounts are actually deferred from the
Participant’s Annual Base Salary and Incentive Payments through reductions in
his or her payroll, at the closing price on such date; and (iii) any
distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in the Measurement Fund(s), in the percentages
applicable to such calendar month, no earlier than three (3) business days prior
to the distribution, at the closing price on such date.

 

  (f) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Sponsor or the trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured general creditor of the
Company.

 

15



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

  (g) Beneficiary Elections. Each reference in this Section 3.9 to a Participant
shall be deemed to include, where applicable, a reference to a Beneficiary.

 

3.10 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Company shall withhold from
that portion of the Participant’s Annual Base Salary and/or Incentive Payments
that is not being deferred, in a manner determined by the Company, the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Plan Committee may reduce the Annual Deferral Amount
in order to comply with this Section 3.10.

 

  (b) Annual Company Matching Amounts and Annual Company Discretionary Amounts.
When a Participant becomes vested in a portion of his or her Company
Discretionary Account or Company Matching Account, the Company shall have the
discretion to withhold from the Participant’s Annual Base Salary and/or
Incentive Payments that is not deferred, in a manner determined by the Company,
the Participant’s share of FICA and other employment taxes. If necessary, the
Plan Committee may reduce the vested portion of the Participant’s Annual Company
Discretionary Amounts or Annual Company Matching Amounts in order to comply with
this Section 3.10.

 

3.11 Distributions. Notwithstanding anything herein to the contrary, the
Company, or the trustee of the Trust, shall withhold from any payments made to a
Participant under this Plan all Federal, state and local income, employment and
other taxes required to be withheld by the Company, or the trustee of the Trust,
in connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Company and the trustee of the Trust.

 

ARTICLE 4

Short-Term Payout/Unforeseeable Financial Emergencies

 

4.1 Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
“Short-Term Payout” from the Plan. Except as otherwise required by the Plan
Committee, such election may be made separately with respect to each Plan Year’s
Annual Base Salary and/or Incentive Payments that have been deferred. Subject to
the Deduction Limitation and to Section 3.11, the Short-Term Payout shall be a
lump

 

16



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

sum payment in an amount that is equal to that year’s Annual Base Salary and/or
Incentive Payment deferrals, and amounts credited or debited thereto in the
manner provided in Section 3.9 above, determined at the time that the Short-Term
Payout becomes payable (rather than the date of a Termination of Employment).
Subject to the terms and conditions of this Plan, each Short-Term Payout elected
shall be paid out on the first day of any Plan Year designated by the
Participant that is at least three (3) Plan Years after the Plan Year in which
the Annual Deferral Amount is actually deferred, as specifically elected by the
Participant (or during a reasonable processing period following that date, as
permitted under Section 409A). By way of example, if a three (3) year Short-Term
Payout is elected for Annual Base Salary or Incentive Payment deferrals that are
deferred in the Plan Year commencing January 1, 2005, the three (3) year
Short-Term Payout would become payable on January 1, 2009, or during a
reasonable processing period thereafter as Section 409A permits. Notwithstanding
the preceding sentences or any other provision of this Plan that may be
construed to the contrary, a Participant who is an active Employee may, with
respect to each Short-Term Payout, on a form determined by the Plan Committee,
make one (1) or more additional deferral elections (a “Subsequent Election”) to
defer payment of such Short-Term Payout to a Plan Year subsequent to the Plan
Year originally (or subsequently) elected; provided, however, any such
Subsequent Election will be null and void unless (i) it is not effective for at
least one (1) year after the date it is accepted by the Plan Committee, (ii) it
is accepted by the Plan Committee no later than one (1) year prior to the first
day of the Plan Year in which, but for the Subsequent Election, such Short-Term
Payout would be paid, and (iii) payment pursuant to the Subsequent Election may
not be made for at least five (5) Plan Years from the Plan Year in which the
Short-Term Payout, but for the Subsequent Election, would be paid.

 

4.2 Initial Distribution Event Takes Precedence. Subject to Section 409A, should
an event occur that triggers a benefit under Article 5, 6, 7 or 8, any Annual
Deferral Amounts, plus amounts credited or debited thereon, that are subject to
a Short-Term Payout election under Section 4.1 shall not be paid in accordance
with Section 4.1 but shall be paid in accordance with the other applicable
Article. Further, subject to Section 409A, payment to a Participant shall be
made under the Plan on the first payment event that occurs with respect to the
Participant under Article 4, 5, 6, 7 or 8.

 

4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If a
Participant experiences an Unforeseeable Financial Emergency, the Participant

 

17



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

may petition the Plan Committee to (i) suspend any deferrals required to be made
by a Participant and/or (ii) receive a partial or full payout from the Plan. The
payout shall not exceed the lesser of the Participant’s vested Account Balance,
calculated as if such Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
payouts, after taking into account the extent to which the Unforeseeable
Financial Emergency is or may be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of assets would not itself cause severe financial
hardship). A payout under this Section 4.3 shall be permitted solely to the
extent permitted under Code Section 409A. If, subject to the sole discretion of
the Plan Committee, the petition for a suspension and/or payout is approved,
suspension shall take effect upon the date of approval and any payout shall be
made within sixty (60) days of the date of approval. The payment of any amount
under this Section 4.3 shall be subject to Section 3.11, but shall not be
subject to the Deduction Limitation.

 

ARTICLE 5

Retirement Benefit

 

5.1 Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her entire Account Balance.

 

5.2 Payment of Retirement Benefit. Except as provided below, a Participant, in
connection with his or her commencement of participation in the Plan, shall
elect on an Election Form to receive the portion of his or her Account Balance
attributable to Annual Deferral Amounts in a lump sum or pursuant to a Yearly
Installment Method of between two (2) and fifteen (15) years. Except as
otherwise required by the Plan Committee, such election may be made separately
with respect to each Plan Year’s Annual Base Salary and/or Incentive Payments
that have been deferred. If a Participant does not make any election with
respect to the payment of the Retirement Benefit, then such benefit shall be
payable in a lump sum.

 

Notwithstanding the above or anything herein that may suggest otherwise, the
portion (if any) of the Participant’s Account Balance attributable to Annual
Company Matching Amounts may be received by the Participant solely as a lump sum
payment, and, subject to Section 409A, the portion of the Participant’s

 

18



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

Account Balance attributable to Annual Company Discretionary Amounts may be
received by a Participant solely in the form(s) of payment approved and
documented by the Plan Committee at the time the Annual Company Discretionary
Amount is credited to the Participant’s Company Discretionary Account.

 

Unless an election is changed by the Participant as provided below, such
Retirement Benefit shall be paid (or shall commence, in the case of installment
payments) on the date of the Participant’s Retirement (or during a reasonable
processing period following that date, as permitted under Section 409A);
provided, however, that any Participant who is a Specified Employee and who
incurs a Separation from Service with the Company shall not be entitled to
receive any portion of his or her Account Balance under this Section prior to
the date which is six (6) months after the date of his or her Separation from
Service (or, if earlier, his or her death). Any payment made hereunder shall be
subject to the Deduction Limitation and to Section 3.11.

 

The Participant may change his or her election to an allowable alternative
payout period by submitting a new Election Form to the Plan Committee, provided
that any such Election Form (i) is submitted at least one (1) year prior to the
Participant’s Retirement (ii) is not effective for at least one (1) year after
the date it is accepted by the Plan Committee and, (iii) if required by Section
409A, provides for a distribution (or commencement of distribution) date which
is at least five (5) Plan Years from the distribution date then in effect. The
Election Form most recently accepted by the Plan Committee shall govern the
payout of the Retirement Benefit with respect to the portion of the
Participant’s Account Balance to which it pertains.

 

Notwithstanding anything above or elsewhere in the Plan to the contrary, no
change submitted on an Election Form shall be accepted by the Employer if the
change accelerates the time over which distributions shall be made to the
Participant (except as otherwise permitted Section 409(A)) and the Plan
Committee shall deny any change made to an election if the Plan Committee
determines that the change violates the subsequent election requirements of
Section 409A as described in the immediately preceding paragraph.

 

19



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

ARTICLE 6

Survivor Benefit

 

6.1 Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall receive
a Pre-Retirement Survivor Benefit equal to the Participant’s entire Account
Balance if the Participant dies while an Employee.

 

6.2 Payment of Pre-Retirement Survivor Benefit. The Pre-Retirement Survivor
Benefit shall be paid in a lump sum on the date of the Participant’s death (or
as soon as practicable after the Plan Committee has been provided with proof
that is satisfactory to the Plan Committee of the Participant’s death, as
permitted under Section 409A). Any payment made hereunder shall be subject to
Section 3.11, but shall not be subject to the Deduction Limitation.

 

6.3 Death Prior to Completion of Retirement Benefit or Termination Benefit. If a
Participant dies after Retirement or Termination of Employment but before the
Retirement Benefit or Termination Benefit is paid in full, the Participant’s
unpaid Retirement Benefit or Termination Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived. Any payment made hereunder shall be
subject to Section 3.11, but shall not be subject to the Deduction Limitation.

 

ARTICLE 7

Termination Benefit

 

7.1 Termination Benefit. The Participant shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance if a
Participant experiences a Termination of Employment prior to his or her
Retirement, death or Disability.

 

7.2 Payment of Termination Benefit. The Termination Benefit shall be paid in a
lump sum on the date of the Participant’s Termination of Employment (or during a
reasonable processing period following that date, as permitted under Section
409A); provided, however, that any Participant who is a Specified Employee and
who incurs a Separation from Service with the Company shall not be entitled to
receive any portion of his or her Account Balance under this Section prior to
the date which is six (6) months after the date or his or her Separation from
Service (or, if earlier, his or her death). Any payment made hereunder shall be
subject to the Deduction Limitation and to Section 3.11.

 

20



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

ARTICLE 8

Disability Waiver and Benefit

 

8.1 Disability Waiver.

 

  (a) Waiver of Deferral. Upon application, a Participant who is determined to
be suffering from a Disability may suspend for the period of the Disability that
portion of the Annual Deferral Amount commitment that would otherwise have been
withheld from a Participant’s Annual Base Salary and/or Incentive Payments
during which the Participant first suffers a Disability.

 

  (b) Return to Work. If a Participant returns to employment with the Company
after a Disability ceases, the Participant may elect to defer an Annual Deferral
Amount for the Plan Year following his or her return to employment and for every
Plan Year thereafter while a Participant in the Plan; provided such deferral
elections are otherwise allowed and an Election Form is delivered to and
accepted by the Plan Committee for each such election in accordance with Section
3.3 above.

 

8.2 Continued Eligibility/Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed by the Company, and shall be eligible for the benefits
provided for in Articles 4, 5, 6 or 7 in accordance with the provisions of those
Articles. Notwithstanding the above, subject to Section 409A, the Plan Committee
shall have the right to, in its sole and absolute discretion and for purposes of
this Plan only, and must in the case of a Participant who is otherwise eligible
to Retire, deem the Participant to have experienced a Termination of Employment,
or in the case of a Participant who is eligible to Retire, to have Retired, at
any time (or in the case of a Participant who is eligible to Retire, as soon as
practicable) after such Participant is determined to be suffering a Disability,
in which case the Participant shall receive a Disability Benefit equal to his or
her entire Account Balance at the time of the Plan Committee’s determination;
provided, however, that should the Participant otherwise have been eligible to
Retire, he or she shall be paid in accordance with Article 5. The Disability
Benefit shall be paid in a lump sum on the date of the Plan Committee’s exercise
of such right (or during a reasonable processing period following that date, as
permitted under Section 409A). A payout under this Section 8.2 shall be
permitted solely to the extent permitted under Section 409A. Any payment made
hereunder shall be subject to Section 3.11, but shall not be subject to the
Deduction Limitation.

 

21



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

ARTICLE 9

Beneficiary Designation

 

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of the Company in which the
Participant participates.

 

Notwithstanding the preceding or anything herein to the contrary, a married
Participant shall be deemed to have designated his or her spouse as his or her
Beneficiary. Such Participant may designate a non-spouse Beneficiary(ies) solely
with the consent of his or her spouse, in such manner as the Plan Committee
shall reasonably require.

 

9.2 Beneficiary Designation/Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Plan Committee or its designated agent. A Participant shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Committee’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Plan Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Plan Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and delivered to the Plan Committee prior to his or her death.

 

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Plan
Committee or its designated agent.

 

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse, or, if the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

22



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

9.5 Doubt as to Beneficiary. If the Plan Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Plan Committee
shall have the right, exercisable in its sole discretion, to cause the Company
to withhold such payments until this matter is resolved to the Plan Committee’s
satisfaction.

 

9.6 Discharge of Obligations. The payment of benefits under the Plan to a person
believed in good faith by the Plan Committee to be a valid Beneficiary shall
fully and completely discharge the Company and the Plan Committee from all
further obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.
Neither the Plan Committee nor the Company shall be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to such
last known address. If the Plan Committee notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his or her
location known to the Plan Committee within three (3) years thereafter, then,
except as otherwise required by law, if the location of one or more of the next
of kin of the Participant is known to the Plan Committee, the Plan Committee may
direct distribution of such amount to any one or more or all of such next of
kin, and in such proportions as the Plan Committee determines. If the location
of none of the foregoing persons can be determined, the Plan Committee shall
have the right to direct that the amount payable shall be deemed to be a
forfeiture and paid to the Company, except that the dollar amount of the
forfeiture, unadjusted for deemed gains or losses in the interim, shall be paid
by the Company if a claim for the benefit subsequently is made by the
Participant or the Beneficiary to whom it was payable. If a benefit payable to
an unlocated Participant or Beneficiary is subject to escheat pursuant to
applicable state law, neither the Plan Committee nor the Company shall be liable
to any person for any payment made in accordance with such law.

 

ARTICLE 10

Leave of Absence

 

10.1 Paid Leave of Absence. If a Participant is authorized by the Company for
any reason to take a paid leave of absence from the employment of the Company,
the Participant shall continue to be considered employed by the Company and the
Annual Deferral Amount shall continue to be withheld during such paid leave of
absence in accordance with Section 3.4.

 

23



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

10.2 Unpaid Leave of Absence. If a Participant is authorized by the Company for
any reason to take an unpaid leave of absence from the employment of the
Company, the Participant shall continue to be considered employed by the Company
and the Participant shall be excused from making deferrals until the earlier of
the date the leave of absence expires or the Participant returns to a paid
employment status. Upon such expiration or return, deferrals shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year. If no election
was made for that Plan Year, no deferral shall be withheld.

 

ARTICLE 11

Termination/Amendment/Modification

 

11.1 Termination. Although the Sponsor anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Sponsor
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Sponsor reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
any Company’s participating Employees, by action of the Compensation Committee.
Upon a complete or partial termination of the Plan, the Plan Agreements of the
affected Participants shall terminate and their vested Account Balances,
determined as if they had experienced a Termination of Employment on the date of
Plan termination or, if Plan termination occurs after the date upon which a
Participant was eligible to Retire, then with respect to that Participant as if
he or she had Retired on the date of Plan termination, shall, subject to Section
11.6, be paid to the Participants in accordance with their distribution
elections in effect at the time of the Plan termination; provided however, if
immediate distribution of a Participant’s vested Account Balance on termination
is not permitted by Section 409A, the payment of vested Account Balance shall be
made only after Plan benefits otherwise become due hereunder. The termination of
the Plan shall not adversely affect the calculation of the amount of the vested
Account Balance of any Participant or Beneficiary through the date of
termination.

 

11.2 Amendment. Subject to Section 409A, the Plan Committee may at any time
amend or modify the Plan in whole or in part without notice; provided, however,
that notwithstanding the foregoing provisions of this sentence, the

 

24



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

Compensation Committee may at any time make a material modification or amendment
to the Plan in whole or in part without notice, and provided further that no
amendment to this Plan shall, without the prior written consent of the affected
Participant, reduce the dollar value of a Participant’s vested Account Balance
under the Plan on the date of the amendment or modification. The Compensation
Committee shall determine, in its sole discretion exercised in writing, what
will be a material amendment or modification for purposes of this Section, and
the Plan Committee may not make an amendment or modification to the Plan that
has been determined by the Compensation Committee to be material.

 

11.3 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

 

11.4 Amendment to Ensure Proper Characterization of the Plan. Notwithstanding
the previous Sections of this Article 11, the Plan may be amended at any time,
retroactively if required, or if found necessary, in the opinion of the Plan
Committee, in order to ensure that the Plan is characterized as a
non-tax-qualified “top hat” plan of deferred compensation maintained for a
select group of management or highly compensated employees, as described under
ERISA sections 201(2), 301(a)(3) and 401(a)(1), to conform the Plan to the
provisions of Section 409A and to ensure that amounts under the Plan are not
considered to be taxed to a Participant under the Federal income tax laws prior
to the Participant’s receipt of the amounts or to conform the Plan and the Trust
to the provisions and requirements of any applicable law (including ERISA and
the Code).

 

11.5 Changes in Law Affecting Taxability.

 

  (a) Operation. This Section shall become operative upon the enactment of any
change in applicable statutory law or the promulgation by the Internal Revenue
Service of a final regulation or other pronouncement having the force of law,
which statutory law, as changed, or final regulation or pronouncement, as
promulgated, would cause any Participant to include in his or her federal gross
income amounts accrued by the Participant under the Plan on a date (an “Early
Taxation Event”) prior to the date on which such amounts are made available to
him or her hereunder; provided, however, that no portion of this

 

25



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

Section shall become operative to the extent that portion would result in a
violation of Section 409A (e.g., by causing an impermissible distribution under
Section 409A).

 

  (b) Affected Right or Feature Nullified. Notwithstanding any other Section of
this Plan to the contrary (but subject to subsection (c), below), as of an Early
Taxation Event, the feature or features of this Plan that would cause the Early
Taxation Event shall be null and void, to the extent, and only to the extent,
required to prevent the Participant from being required to include in his or her
federal gross income amounts accrued by the Participant under the Plan prior to
the date on which such amounts are made available to him or her hereunder. If
only a portion of a Participant’s Account Balance is impacted by the change in
the law, then only such portion shall be subject to this Section, with the
remainder of the Account Balance not so affected being subject to such rights
and features as if the law were not changed. If the law only impacts
Participants who have a certain status with respect to the Company, then only
such Participants shall be subject to this Section.

 

  (c) Tax Distribution. If an Early Taxation Event is earlier than the date on
which the statute, regulation or pronouncement giving rise to the Early Taxation
Event is enacted or promulgated, as applicable (i.e., if the change in the law
is retroactive), there shall be distributed to each Participant, as soon as
practicable following such date of enactment or promulgation, the amounts that
became taxable on the Early Taxation Event.

 

11.6 Prohibited Acceleration/Distribution Timing. This Section shall take
precedence over any other provision of the Plan or this Article 11 to the
contrary. No provision of this Plan shall be followed if following the provision
would result in the acceleration of the time or schedule of any payment from the
Plan as would require immediate income tax to Participants based on the law in
effect at the time the distribution is to be made, including Section 409A. In
addition, if the timing of any distribution election would result in any tax or
other penalty (other than ordinarily payable Federal, state or local income or
payroll taxes), which tax or penalty can be avoided by payment of the
distribution at a later time, then the distribution shall be made (or commence,
as the case may be) on (or as soon as practicable after) the first date on which
such distributions can be made (or commence) without such tax or penalty.

 

26



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

ARTICLE 12

Administration

 

12.1 Committee Duties. This Plan shall be administered by a Plan Committee which
the Board shall designate or appoint from time to time. Notwithstanding anything
herein to the contrary, in the absence of a Plan Committee designation, the
Board (or its designee(s)) shall administer the Plan, in which case any and all
references hereunder to the Plan Committee shall be deemed references to the
Board (or such designee(s)). Members of the Plan Committee may be Participants
under this Plan. The Plan Committee shall have the discretion and authority to
(i) interpret and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Plan Committee who is a Participant shall
not vote or act on any matter relating solely to himself or herself. When making
a determination or calculation, the Plan Committee shall be entitled to rely on
information furnished by a Participant or the Company. Any decisions, actions or
interpretations to be made under the Plan by the Sponsor, the Board, the
Compensation Committee or the Plan Committee shall be made in its respective
sole discretion and need not be uniformly applied to similarly situated
individuals.

 

12.2 Agents. In the administration of this Plan, the Plan Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to the Plan Committee
or to the Sponsor.

 

12.3 Binding Effect of Decisions. The decision or action of the Plan Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan. Each Participant, on his or her own
behalf and on behalf of his or her respective Beneficiaries, heirs,
representatives and assigns, as a condition of participation in the Plan, agrees
to accept this discretion and authority of the Plan Committee.

 

27



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

12.4 Indemnity of Committee. The Sponsor shall indemnify and hold harmless the
members of the Plan Committee, its appointees and any Employee to whom the
duties of the Plan Committee may be delegated, against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Plan Committee or any of its members or any such Employee. This indemnification
shall be in addition to, and not in limitation of, any other indemnification
protections of the Plan Committee by the Company, directly or indirectly.

 

12.5 Company Information. To enable the Plan Committee to perform its functions,
the Company shall supply full and timely information to the Plan Committee on
all matters relating to the compensation of the Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Plan Committee
may reasonably require.

 

ARTICLE 13

Other Benefits and Agreements

 

13.1 Coordination with Other Benefits. The benefits provided for a Participant
or a Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Employees of the Company. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 

ARTICLE 14

Claims Procedures

 

14.1 Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.

 

For purposes of this Article, references to disability benefit claims are
intended to describe claims made by Participants for Disability Benefits payable
pursuant to Article 8, but only if and to the extent that such claims require an
independent determination by the Plan Committee that the Participant is or is
not suffering from a Disability, within the meaning of 1.18. If the Plan
Committee’s determination is

 

28



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

based entirely on a disability determination made by another party, such as the
Social Security Administration or another federal or state agency or an insurer
with respect to a disability insurance policy covering the Participant, the
Participant’s claim shall not be treated as a disability claim for purposes of
the special provisions of this Article that apply to claims for which an
independent determination of disability is required.

 

14.2 Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any benefit under the Plan (a “Claimant”) may file a claim with the
Plan Committee. The Plan Committee shall review the claim itself or appoint an
individual or an entity to review the claim.

 

  (a) Benefit Claims that do not Require a Determination of Disability. If the
claim is for a benefit other than a Disability Benefit, the Claimant shall be
notified within ninety (90) days after the claim is filed whether the claim is
allowed or denied, unless the Claimant receives written notice from the Plan
Committee or appointee of the Plan Committee prior to the end of the ninety (90)
day period stating that special circumstances require an extension of the time
for decision, such extension not to extend beyond the day which is one hundred
eighty (180) days after the day the claim is filed.

 

  (b) Disability Benefit Claims. In the case of a benefits claim that requires
an independent determination by the Plan Committee of a Participant’s Disability
status, the Plan Committee shall notify the Claimant of the Plan’s adverse
benefit determination within a reasonable period of time, but not later than
forty-five (45) days after receipt of the claim. If, due to matters beyond the
control of the Plan, the Plan Committee needs additional time to process a
claim, the Claimant will be notified, within forty-five (45) days after the Plan
Committee receives the claim, of those circumstances and of when the Plan
Committee expects to make its decision but not beyond seventy-five (75) days.
If, prior to the end of the extension period, due to matters beyond the control
of the Plan, a decision cannot be rendered within that extension period, the
period for making the determination may be extended for up to one hundred five
(105) days, provided that the Plan Committee notifies the Claimant of the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. The extension notice shall specifically explain the
standards on which entitlement to a disability benefit is based, the unresolved
issues that prevent a decision on the claim and the additional information
needed from the Claimant to resolve those issues, and the Claimant shall be
afforded at least forty-five (45) days within which to provide the specified
information.

 

29



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

  (c) Manner and Content of Denial of Initial Claims. If the Plan Committee
denies a claim, it must provide to the Claimant, in writing or by electronic
communication:

 

  (i) The specific reasons for the denial;

 

  (ii) A reference to the Plan provision or insurance contract provision upon
which the denial is based;

 

  (iii) A description of any additional information or material that the
Claimant must provide in order to perfect the claim;

 

  (iv) An explanation of why such additional material or information is
necessary;

 

  (v) Notice that the Claimant has a right to request a review of the claim
denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

  (vi) A statement of the participant’s right to bring a civil action under
ERISA Section 502(a) following a denial on review of the initial denial.

 

In addition, in the case of a denial of Disability Benefits on the basis of the
Plan Committee’s independent determination of the Participant’s disability
status, the Plan Committee will provide a copy of any rule, guideline, protocol,
or other similar criterion relied upon in making the adverse determination (or a
statement that the same will be provided upon request by the Claimant and
without charge).

 

14.3 Review Procedures.

 

  (a) Benefit Claims that do not Require a Determination of Disability. Except
for claims requiring an independent determination of a Participant’s disability
status, a request for review of a denied claim must be made in writing to the
Plan Committee within sixty (60) days after receiving notice of denial. The
decision upon review will be made within sixty (60) days after the Plan
Committee’s receipt of a request for review, unless special

 

30



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

circumstances require an extension of time for processing, in which case a
decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for review. A notice of such an extension must be provided
to the Claimant within the initial sixty (60) day period and must explain the
special circumstances and provide an expected date of decision.

 

The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Committee. The reviewer shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

 

  (b) Disability Benefit Claims. In addition to having the right to review
documents and submit comments as described in (a) above, a Claimant whose claim
for disability benefits requires an independent determination by the Plan
Committee of the Participant’s disability status has at least one hundred eighty
(180) days following receipt of a notification of an adverse benefit
determination within which to request a review of the initial determination. In
such cases, the review will meet the following requirements:

 

  (i) The Plan will provide a review that does not afford deference to the
initial adverse benefit determination and that is conducted by an appropriate
named fiduciary of the Plan who did not make the initial determination that is
the subject of the appeal, nor by a subordinate of the individual who made the
determination.

 

  (ii) The appropriate named fiduciary of the Plan will consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment before making a decision on review of
any adverse initial determination based in whole or in part on a medical
judgment. The professional engaged for purposes of a consultation in the
preceding sentence shall not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.

 

31



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

  (iii) The Plan will identify to the Claimant the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with the review,
without regard to whether the advice was relied upon in making the benefit
review determination.

 

  (iv) The decision on review will be made within forty-five (45) days after the
Plan Committee’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than ninety (90) days after receipt of a request for review.
A notice of such an extension must be provided to the Claimant within the
initial forty-five (45) day period and must explain the special circumstances
and provide an expected date of decision.

 

  (c) Manner and Content of Notice of Decision on Review. Upon completion of its
review of an adverse initial claim determination, the Plan Committee will give
the Claimant, in writing or by electronic notification, a notice containing:

 

  (i) its decision;

 

  (ii) the specific reasons for the decision;

 

  (iii) the relevant Plan provisions or insurance contract provisions on which
its decision is based;

 

  (iv) a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefits;

 

  (v) a statement describing the Claimant’s right to bring an action for
judicial review under ERISA Section 502(a); and

 

  (vi) if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

32



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

14.4 Calculation of Time Periods. For purposes of the time periods specified in
this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

 

14.5 Legal Action. If the Plan fails to follow the claims procedures required by
this Article, a Claimant shall be deemed to have exhausted the administrative
remedies available under the Plan and shall be entitled to pursue any available
remedy under ERISA Section 502(a) on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim. A Claimant’s compliance with the foregoing provisions of this
Article is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claims for benefits under the Plan.

 

ARTICLE 15

Trust

 

15.1 Establishment of the Trust. The Sponsor may establish the Trust, in which
event the Company intends, but is not required, to transfer over to the Trust at
least annually such assets as the Company determines, in its sole discretion,
are necessary to provide for its respective future liabilities created with
respect to the Annual Deferral Amounts, Annual Company Matching Amounts and
Annual Company Discretionary Amounts for the Participants.

 

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Participants and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan.

 

15.3 Distributions from the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under this
Plan.

 

33



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

ARTICLE 16

Miscellaneous

 

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a), that “is unfunded and is maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), and that is compliance within
Section 409A. The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent.

 

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

16.3 Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

16.5

Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between the Company and the

 

34



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

Participant. Subject to any employment agreement to which the Company and the
Participant may be parties, such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of the
Company or to interfere with the right of the Company to discipline or discharge
the Participant at any time.

 

16.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Plan Committee by furnishing any and all information
requested by the Plan Committee and take such other actions as may be requested
in order to facilitate the administration of the Plan and the payments of
benefits hereunder, including but not limited to taking such physical
examinations as the Plan Committee may deem necessary.

 

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.

 

16.10 Notice. Any notice or filing required or permitted to be given to the Plan
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

Vice President of Human Resources

Triad Hospitals, Inc.

5800 Tennyson Parkway

Plano, Texas 75024

 

35



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

16.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

16.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

16.14 Incompetent. If the Plan Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Plan Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Plan Committee may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

16.15 Court Order. The Plan Committee is authorized to make any payments
directed by court order in any action in which the Plan or the Plan Committee
has been named as a party. In addition, subject to Section 409A, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Plan

 

36



--------------------------------------------------------------------------------

TRIAD HOSPITALS, INC.

PLAN DOCUMENT continued…

 

Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.

 

16.16 Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Company
may choose. The Company or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Company shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Company has applied for insurance.

 

16.17 Aggregation of Employers. To the extent required under Section 409A, if
the Company is a member of a controlled group of corporations or a group of
trades or business under common control (as described in Code §§414(b) or (c)),
all members of the group shall be treated as a single Company for purposes of
whether there has occurred a Separation from Service and for any other purposes
under the Plan as Section 409A shall require.

 

IN WITNESS WHEREOF, the Sponsor has signed this Plan document this      day of
December, 2004.

 

ATTEST/WITNESS:   TRIAD HOSPITALS, INC.

Print Name:

 

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

37